                                                                          Document 41 Filed 03/02/20 Page 1 of 1
                                                                                   U.S. Department of Justice

                                                                                   United States Attorney
                                                                                   Southern District of New York
                                                                                   The Silvio J. Mo llo Building
                                                                                   One Saint Andrew 's Plaza
                                                                                   New York, New York    101f.~:==============i'I
                                                                                                               lJSDC SD\"Y
  C HAS ::,,_·':
                                                                                   March 2, 2020               DOCUME\T
       -• >,   ,. ~ : . . , . . . .. ~ - - ~-   ~   ....... . ... - - -




                                                                                                               ELECTRO\ICALLY FILED
Hon. Kimba M. Wood
                                                                                                               DOC#:
                                                                                                               DATEF-IL_E_D_: __3- /-r-~- z..,..~- o --
                                                                                                                                                     ·
United States District Court
Southern District of New York
                                                                                                                                            ~   .    -
500 Pearl St.
New York, NY 10007


                Re: United States v. Neury Abreu, et al., 19 Cr. 821 (KMW)
                                                                                                                          MEMO ENDORSED
Dear Judge Wood:
                                                                                                                                                    ~ ._J,
         The Government respectfully writes to request that the time between today and the next ~~
conference date in the above-referenced case, currently set for March 5, 2020 at 11 a.m ., be JA'~ ,.
prospectively excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interest of •• ~
justice. Exclusion of time is warranted because the parties are engaged in conversations about the .           -,,,.v'
possible resolution of this matter without the need for trial. Moreover, in the event that any ~ '\,
defe_n dant does not wish to so resolve this matter, defense counsel needs time to prepare pretrial  _, !Ill);
motions.                                                                                             tu~-

                                                                                    Respectfully Submitted,

                                                                                    GEOFFREY S. BERMAN
                                                                                    United States Attorney


                                                                             By:          Isl
                                                                                             -----------
                                                                                   Celi a Cohen/Jacob Warren
                                                                                   Assistant United States Attorney
                                                                                   (212) 637-2466/2264




                                                                                          SO ORDERED:                    N.Y., ,--. . 1 •



2019.07.08                                                                                      .. KIM~A M. WOOD
                                                                                                            U.S.D.J.
